Title: To John Adams from John Quincy Adams, 25 April 1801
From: Adams, John Quincy
To: Adams, John



No: 3.
Dear Sir,
25. April. 1801

We have seen in examining the first chapter of the volume “upon the state of France at the end of the 8th: year”—that the author’s object there was to prove, that at the breaking out of the french revolution, there existed no public law in Europe, & we have alledged the grounds upon which we consider him as having failed in the proof of this proposition. The second chapter is entitled “general considerations upon the relative situation of France,” & its object is to prove, that a system of public law for Europe is necessary, & that France must take an active & powerful part in its formation. The method observed in this part of the work has exposed, or enabled, the author to run over again much of the ground already traversed in the first chapter, & to renew the question there discussed. He gives the same solution to it again; but here his infallible proof is, that England during the war has openly professed the desire to destroy the maritime power of France, & succeeded in drawing all the powers of Europe into her design. But this wish of England has never been a secret to the other powers, who knew perfectly well that the destruction of each other’s maritime power had for more than a century been one great object of policy both to France & England. That this desire burns at this day with increased violence in the breast of France, the citizen Hauterive’s book proves beyond a doubt—It is not the interest of the other European powers, & they are & have been always fully sensible of it, that either France, or England should succeed in accomplishing their purposes. They have all seen with regret, that the ruin of the french navy was one of the necessary, unavoidable evils which must result from that frantic war into which France plunged herself against them; but when by the combination of all their forces they were unable to defend themselves, their own possessions, their own fire sides, against her assault, how was it possible for them to take under their protection the interests of her navy?
Through the whole of Mr. Hauterive’s book he assumes as an established & undisputed fact, that the first coalition was a league of all Europe at the instigation of England, & utterly unprovoked on the part of France, for her subjection & dismemberment. This is a favorite point of view to the french diplomatic writers since the revolution, & having been driven from all the other posts of their reasoning, they return to this, after the thousandth & full & solemn refutation, with as much confidence as if it had never been disputed. Like all the rest it is false & hollow. England did not instigate the first coalition against France; nor take any part in the war, untill the second year after it began. These facts are susceptible of easy proof sufficient to satisfy any impartial mind, & I hope at some future period to offer you something further to show them in a conspicuous light. For the present, as the citizen Hauterive takes his statement for granted, without uttering a syllable in support of a point so fundamental, I shall equally content myself with stating directly the contrary, & leave the proof to the candid recollection, or investigation of the reader.
In pronouncing that a public law is necessary for Europe, Mr Hauterive will not be contradicted by the enemies of the french revolution; he only contradicts all the lowdest & most popular doctrines of the men, who accomplished it. But before he can persuade the rest of the world, that France must give that law, it is to be hoped they will duly weigh the grounds, upon which he urges so strange an opinion.
“Public law (says he) between nations, who have communications of neighbourhood, or of commerce with each other, consists of relations, if not permanent, at least perfectly ascertained. These relations express the rights & the duties of every state; they ensure to all, known & authorized means for preserving & cultivating the elements of their riches & power; they open before every one of them, a free career for the display of her faculties; they prevent the strong from intimidating the weak, & guard the sober against the turbulence of the mad.”
It is evident from this passage, connected with the contents of the first chapter, that by public law the author means the law of nations. That he wishes to represent treaties, as the only proper source of this, & that the principles prescribed by nature, & the maxims established by custom must all yield to this conventional law, to be dictated by France, & inspired by the exclusive spirit of her interest & convenience.
“Every nation, (he observes) excepting those, which are tormented by the blind passion of aggrandizement is interested in the existence of such a system of common safety & mutual guarantee; but none is so much interested in its establishment & permanence as France.” For, besides the disinterested impartiality for which France has always been famous, she can henceforth have no motive for desiring war. Her sources of prosperity are all within herself—The acquisitions, which she has just made, & which she will certainly keep, place her in an inattackable situation, & she is too  not to know that further conquests would weaken, instead of strengthening her.
But, (adds he) if, when the rights of France are once secured, the powers of Europe have nothing to dread from her, there is no other great power with regard to which it would be proper for them to go to sleep with the same security.” One can hardly avoid smiling at the bonhommie of this assertion; & of the serious argument consequent upon it, to prove (though still with the discretion of avoiding names) that Austria, Russia, England & Prussia are all ambitious from principle, & in their essence; all to be watched with incessant jealousy by each other, & by the rest of Europe; all to be considered as unappeasable enemies to the peace & safety of the world, while the full measure of unbounded confidence is to be given without a scruple to France—to France, the moderate; the glorious, the secure—the magnanimous protectress of public law.
It is indeed a curious circumstance, & so much deserves our attention, that I venture once more to call it into your notice, that after all the french revolutionary legislators at home, & negotiators abroad, had held up for many years, that the law of nature was the only obligatory law of Nations; had spurned at all usages, disdained all authorities, trampled upon all treaties, & solved every right & every duty into the imprescriptable principles of Nature, & unalienable rights of man, here should come in these latter days, a new diplomatic french teacher, to tell the world, that the whole European law of nations, was founded upon the treaty of Westphalia, & as that is annihilated, another law of nations must be made by Treaty in its stead; not bottomed upon the law of nature, & the rights of man, but upon principles of watchful jealousy against all other powers, & slumbering confidence in France. It reminds me of a story, Dr Franklin often used to tell of a french lady, whom he once heard say, in conversation with her sister—“I don’t know, sister, how it happens, that there is only one person in the world, who is always in the right, & that is myself.”
If for the refutation of such a doctrine, any thing more can be required than fairly to state it, the remark is obvious, that a public law, like that contemplated by Mr Hauterive is so far from being necessary, that it is utterly impracticable, & if it were otherwise, would be in the highest degree unjust; in fine, that if it were both practicable & reconcileable with justice, it must be founded upon a mutual temper of accomodation on the part of all the great powers, not upon partial favor towards one & dread of all the rest.
To show this in the clearest light, let us further examine in the author’s book; what he means by this necessary system of public law. “For all the great powers of Europe, & against each of them, excepting France (says he) a system is necessary, which may define in a precise manner, their geographical boundaries, the extent of their duties, the limits of their rights. The circumscribing lines must be clearly expressed; their extension must be susceptible to every one, nay liable to be foreseen when undertaken, before the damage is felt. At the same time a system is necessary, which may indicate to all the governments of Europe, the true circumstances of their Relative Situation, which may teach them, which are the nations, whom the nature of their relations points out to them as friends, as enemies, as neutrals; which in the calm of peace may prevent them from beholding with the same eye, the progress, or decline of any given state; which in war, may guard them against the errors of an inconsiderate indifference, & preserve them from the mistakes of an unenlightened prediliction.”
Upon these words no comment can be necessary. I only beg you, Sir, to weigh their full force, & then say whether the system, which they urge as necessary, were not a presumptuous attempt to render perpetual & unalterable, what God, by nature has made changeable & transitory? whether it would not be in the political world, as absurd an experiment, as that of king Canute, when he command the tide not to come & wet his feet? & whether, if it were possible to suppose it could ever be accomplished, it would not be the most entire & unqualified system of subjection & slavery, that ever was imposed upon mankind.
And what are the grounds, upon which this public avowal of a pretension on the part of France to give an all comprehensive Law of nations to the world are maintained? Her disinterested partiality as proved in History! Her safe & unattackable situation! And her principled aversion against conquest & aggrandizement!
It was a custom in Lilliput, as Captain Gulliver tell us, that whenever some execution remarkably cruel & tyrannical had taken place, the government immediately issued a proclamation to the people, largely descanting upon its own extreme gentleness & lenity. This practice has not been forgotten in republican France, & the period, when the Consuls announced to the french people, that they had just added by conquest, one sixth to their territories, their strength & their population, has a most happy coincidence upon Lilleputian principles of administration with the time, when the disinterested impartiality of France, & her antipathy against conquest are blazoned forth as her titles to be the legislatrix of Europe.
To all the ingenious suggestions of local & contingent motives for ambition, which the author imputes to the other great powers, it may be said that however true, they are immaterial. National ambition lies much deeper than these, & he himself is sensible of it, when he chuses to be candid. It must be acknowledged (says he) that Nations, when they aggrandize themselves, only yield to that expansive impulsion, which nature has impressed, upon all animated beings, whether they act individually, or combine to act with the energy of a collective activity & will.”
“Cet oracle est plus sur que celui de Chalcas.”
The rest of Europe may place more dependance upon the constant effects of this expansive impulsion in France, than upon the disinterested impartiality, or the hatred against making conquests, for which, she has so long been famed. If the character of the human heart had left the question doubtful before; France has taken care in her conduct to solve it beyond a doubt—The author has told us in the former chapter, that from the commencement of the last century, France has been constantly in a unattable situation; of course, perfectly safe; of course interested in the preservation of the then existing relations. Yet all those existing relations she has overthrown—in spite of her safe & inattackable situation, & in spite of a formal, solemn declaration to the world, made at the commencement of her revolution, against all conquest, she has chosen to aggrandize herself by one sixth, & to wade through oceans of blood for the accomplishment of that end—Savoy, the Netherlands, Geneva, Egypt &c are all irrefragable proofs what France really means by aversion to conquest & disinterested impartiality.
If indeed the project, which is unfolded in this book were effected; if by the force of her arms, & the skill of her diplomacy she could prevail upon all Europe to acquiesce in a law, made by her; defining the boundaries, the rights, the duties of every nation, prescribing to every people, whom they must consider as friends, as enemies, as neutrals; controling alike the progress of one State, & the decline of another, guarding against the indifference of every ally, & preserving from predilections in favor of her enemies, she could have no further occasion for conquest; the world would be prostrate at her feet. She might then leave the details of administration, the odious task of squeezing out the blood of the people, to satisfy her insatiable demands to the natives of the respective countries, & content herself with wielding her iron scepter alike over them all.
This is no imaginary picture. The author concludes the chapter by telling us, that the basis of the new french Law of Nations is already laid. That the Treaties of France with Holland, Spain, Switzerland, & some Italian States, shew the foundation of France’s federative & defensive system. The treaties with Prussia, her neutral system, & the treaties with Austria, with their subsequent rupture her system of hostility. The consideration of these three points, is pursued in the following chapter, the examination of which I shall reserve for my next letter.
